—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of engaging in violent conduct, failing to obey a direct order, assaulting an inmate and creating a disturbance. Contrary to petitioner’s contention, the misbehavior report and the eyewitness testimony of the correction officer who authored it provide substantial evidence of petitioner’s guilt (see, Matter of Johnson v Selsky, 271 AD2d 770). Petitioner’s conflicting version of the incident raised a credibility issue for the Hearing Officer to resolve (see, Matter of Johnson v Selsky, 272 AD2d 798, 798-799). Petitioner’s remaining contentions, including his claim of Hearing Officer bias, are either unpreserved for our review or without merit.
Cardona, P. J., Crew III, Graffeo, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.